United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                                                                                       July 14, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                  Charles R. Fulbruge III
                                                                                          Clerk
                                 FOR THE FIFTH CIRCUIT



                                        No. 03-30131
                                      Summary Calendar



       RISSA MCWILLIAMS POPE,

                                                           Plaintiff-Appellant,

                                             versus

       BOISE CASCADE CORP.,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                         the Western District of Louisiana
                             (USDC No. 00-CV-2072)
           _______________________________________________________


Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.

PER CURIAM:*

       Rissa Pope appeals the summary judgment entered against her in her suit under the

Americans with Disabilities Act (ADA). In ADA cases we employ the burden-shifting



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
analysis applicable to Title VII cases. See McInnis v. Alamo Cmty. Coll. Dist., 207 F.3d

276, 279 (5th Cir. 2000). The plaintiff’s first step in making a prima facie case is to show

that she is disabled or is regarded as disabled. Id. Pope does not claim that she was

disabled, but proceeded on the theory that she was regarded as disabled by her employer,

appellee Boise Cascade Corp. The definition of disabled includes being regarded as

having a disability. 42 U.S.C. § 12102(2)(C).

       The record shows that Boise Cascade revoked an employment offer to Pope when

it came to believe that she might have attempted suicide. After Pope’s counsel contacted

Boise Cascade, it reconsidered its decision and hired Pope on a probationary basis. We

assume without deciding that Pope raised a genuine issue of material fact in support of

her claim that she was regarded as disabled, although this issue was disputed and the

district court found otherwise. Pope indisputably suffered an adverse employment action

in that she was terminated, and we further assume that she otherwise established a prime

facie case of disability discrimination. Therefore, the burden of production shifted to

Boise Cascade to articulate a legitimate, non-discriminatory reason for her termination.

Boise Cascade did so with evidence that Pope was terminated because of several

incidents accurately described by the district court, including the submission of a diluted

urine sample for drug testing.

       The burden then shifted to Pope to offer evidence of pretext, and summary

judgment was appropriate if she failed to meet this burden. See Price v. Fed. Express

Corp., 283 F.3d 715, 720 (5th Cir. 2002); Haynes v. Pennzoil Co., 207 F.3d 296, 300 (5th

                                             2
Cir. 2000). The plaintiff must offer substantial evidence of pretext amounting to more

than her subjective belief of discrimination. Auguster v. Vermilion Parish Sch. Bd., 249

F.3d 400, 402-03 (5th Cir. 2001) (affirming summary judgment).

       Summary judgment may be awarded if, as to an issue on which the nonmoving

party has the burden of proof, there is insufficient evidence for a jury to return a verdict

for that party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986). “If the

evidence is merely colorable, or is not significantly probative, summary judgment may be

granted.” Id. (citations omitted). We have reviewed the record and agree with the district

court that Pope failed to make an evidentiary showing of pretext sufficient to defeat

defendant’s summary judgment motion. Pope’s brief on appeal, without a single citation

to the record, fails to persuade us otherwise.

       AFFIRMED.




                                                 3